Citation Nr: 0704499	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-06 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to September 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  
In March 2005, the Board remanded the veteran's appeal for 
further evidentiary development.  


FINDING OF FACT

The medical and X-ray evidence, to include a competent 
opinion, shows that the veteran's cervical spine disability, 
to include arthritis, is due to an in-service injury.


CONCLUSION OF LAW

Service connection for a cervical spine disability, to 
include arthritis, is warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                   VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, (2000), VA has a duty to notify the appellant 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002& Supp. 
2005); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

                                        Law and Regulations

The veteran contends that his current cervical spine 
disability was caused by a January 1975 motor vehicle 
accident while in military service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.304 (2006).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

                                                  Facts and 
Analysis

With the above criteria in mind, the veteran's in-service 
examinations, including his January 1999 retirement 
examination, were negative for any findings regarding his 
cervical spine.  Post-service, cervical spine and right 
little finger X-ray reports from Darnall Army Community 
Hospital dated in April 2000 and November 2001 include the 
veteran's history of having injured his neck in fall in a 
theater in April 2000.  As noted above, he retired from 
active service in September 1999 after more than 27 years of 
active duty.  Thereafter, the July 2003 VA examiner, after 
stating that he reviewed the record on appeal and service 
medical records were negative for any complaints regarding 
the cervical spine during the last twenty-five years of 
service, opined that it was less likely than not that the 
veteran's current neck condition were etiologically related 
to his military service.

There is also medical evidence, to include another competent 
opinion, which weighs in favor of the contended causal 
relationship.  The service medical show that the veteran was 
involved in a car accident in January 1975.  He reported 
feeling pain in his neck as a result of the accident.  A July 
1976 service medical record showed his complaints of soreness 
in the neck during physical training.  The clinician noted 
that the veteran had muscle spasms in the neck region, 
although they were attributed to his sleeping on the neck.  
Post-service, the April 2000 cervical spine X-rays, which 
were taken shortly after his fall, were negative for any 
residuals from that latter post-service injury.  Nonetheless, 
November 2001 cervical spine X-rays appear to diagnose 
degenerative joint disease.  Likewise, a January 2002 
magnetic resonance imaging evaluation (MRI) of the veteran's 
cervical spine from Metroplex Hospital radiology showed 
moderate to moderately severe uncovertebral and facet joint 
degenerative joint disorder at the C5-C6 level and on the 
left at the C6-C7 level.  More importantly, in September 2003 
treatment records from Darnall Army Community Hospital, a 
facility at which the veteran received treatment at since 
least March 1996 (i.e., three years prior to his September 
1999 separation from military service), a competent opinion 
unequivocally support a link to service.  Specifically, after 
a review of the veteran's medical history with specific 
reference to the information found in that history, including 
the in-service motor vehicle accident, the results from the 
January 2002 MRI, and the veteran's claim of having had 
chronic neck pain with radiculopathy since the motor vehicle 
accident, a physician concluded that the veteran's 
osteoarthritis of the cervical spine was consistent with the 
in-service injury sustained in the motor vehicle accident of 
January 1975.

The Board finds the September 2003 opinion from Darnall Army 
Community Hospital more probative than that provided by the 
July 2003 VA examiner because it made specific reference to 
the service and post-service medical evidence found in the 
record that supported the opinion.  Moreover, these same 
physicians have been treating the veteran since at least 1996 
and therefore were both familiar with his in-service and 
post-service medical history and had access to these records 
when providing the opinion.  In addition, the July 2003 VA 
examiner's statement that service medical records were 
negative for a cervical spine injury and subsequent 
complaints when in fact they do show such problems 
considerably weakens the probative value of that latter 
opinion.  

The record shows evidence of an in-service neck injury in 
1975, a post-service diagnosis of cervical spine arthritis 
since at least 2002 or within a few years of service, and a 
credible medical opinion linking a diagnosis of a current 
cervical spine disability to the in-service injury.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or 
disease incurred therein).  

Under such circumstances, service connection for a cervical 
spine disability, to include arthritis, is warranted.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2006).


ORDER

Service connection for a cervical spine disorder, to include 
arthritis, is granted.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


